DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,354,488 to Shtarkman et al.
Re-claim 1, Shtarkman et al. disclose a controllable rotary brake, comprising: two non-magnetically permeable isolating rings (such as 26 and 29, formed from aluminum, see column 9 lines 46-48), spaced apart from each other in an axial direction, each of the non-magnetically permeable isolating rings has a bottom wall, and an even number of penetrating holes are formed on the bottom wall (as best shown in figure 3, each ring has a slightly raised outer periphery that defines a recess, as in the instant invention); a shaft 60 is inserted in the two non-magnetically permeable isolating rings, the shaft pivots relative to the two non-magnetically permeable isolating rings; an even number of magnetic field generating portions (such as at least 30, 32, 40 and 42) two ends of each of the magnetic field generating portions are tightly fitted to the corresponding penetrating holes of the two non-magnetically permeable isolating rings (as shown in figure 3 each coil is fitted to a penetrating hole, a bracket 34 holds the coil in position, it is noted the claim fails to clearly define each respective end of a field generating portion connected to a respective isolating ring); at least one resistance disc (at least 62 and 66) is sleeved on the shaft 60, the discs are spaced apart from one of the non-magnetically permeable isolating rings; at least one magneto-rheological fluid layer 37/39 fills in between the at least one resistance disc and one of the non-magnetically permeable isolating ring, the at least one magneto- rheological fluid layer contacts the at least one resistance disc and one end of each of the magnetic field generating portions (see figure 3).
Re-claim 5, a magnetic field propagation path of each of the magnetic field generating portions is opposite to two magnetic field propagation paths of adjacent two magnetic field generating portions.  When one takes into account the opposing field generator and adjacent field generator, as well as the plurality of field generators associated with 48 and 54.
Re-claim 9, Shtarkman et al. further disclose a sleeving tube (such as the combination of elements 27 and 28), a through hole is formed in a center of each of the bottom walls of each of the non-magnetically permeable isolating rings (a center of ring hub portion), two ends of the sleeving tube are propped against the two non-magnetically permeable isolating rings and communicate with the two through holes, and the shaft is inserted in the sleeving tube and is adapted to pivot relative to the sleeving tube.
Re-claim 10, a gap is provided between the sleeving tube and the shaft, and the at least one magneto-rheological fluid layer fills the gap.
Re-claim 11, Shtarkman et al. further discloses two ring-shaped members (such as at least the bearings or the fluid seals adjacent the pivot shaft 60), the members are tightly fitted to two opposite openings of the two outer casings, the shaft 60 is inserted in the two ring-shaped members and is adapted to pivot relative to the ring-shaped members.
Re-claim 14, an outer ring member 27/28 is sleeved on outer peripheries of the two non-magnetically permeable isolating rings.  

Allowable Subject Matter
Claims 2-4, 6-8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Myers et al. teach a field coil disposed between two plates.  Carlson et al., Shtarkman, Daniels, Gao, Chen and Jiang each teach an MR rotary damper.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 13, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657